 

Exhibit 10.4

 

PLACEMENT AGENCY AGREEMENT

 

July 8, 2020

 

Qualigen Therapeutics, Inc.

2042 Corte Del Nogal

Carlsbad, California 92011

Attn:

Michael S. Poirier

President and Chief Executive Officer

 

Dear Mr. Poirier:

 

This letter (the “Agreement”) constitutes the agreement between A.G.P./Alliance
Global Partners, as placement agent (“A.G.P.”), (A.G.P. is also referred to as,
the “Placement Agent”), and Qualigen Therapeutics, Inc., a company organized
under the laws of the State of Delaware (the “Company”), that the Placement
Agent shall serve as the placement agent for the Company, on a “reasonable best
efforts” basis, in connection with the proposed placement (the “Placement”) of
shares of common stock, par value, $0.001 per share (the “Shares”), warrants to
purchase common stock (the “Common Stock Warrants” ) and pre-funded warrants
common stock purchase warrants (the “Pre-funded Warrants”, and collectively with
the Common Stock Warrants, the “Warrants”). The Shares and Warrants actually
placed by the Placement Agent are referred to herein as the “Placement Agent
Securities.” The Placement Agent Securities shall be offered and sold under the
Company’s registration statement on Form S-3 (File No. 333-232798) with respect
to the Placement Agent Securities. The documents executed and delivered by the
Company and the Purchasers (as defined below) in connection with the Placement,
including, without limitation, a securities purchase agreement dated the date
hereof (the “Purchase Agreement”), shall be collectively referred to herein as
the “Transaction Documents.” The combined purchase price to the Purchasers for
each Placement Agent Security is $4.165 ($4.04 per Share and inclusive of $0.125
per Warrant). The Placement Agent may retain other brokers or dealers to act as
sub-agents or selected-dealers on its behalf in connection with the Placement.

 

The terms of the Placement shall be mutually agreed upon by the Company and the
purchasers listed in the Purchase Agreement (each, a “Purchaser” and
collectively, the “Purchasers”), and nothing herein constitutes that the
Placement Agent would have the power or authority to bind the Company or any
Purchaser, or an obligation for the Company will issue any Placement Agent
Securities or complete the Placement. The Company expressly acknowledges and
agrees that the Placement Agent’s obligations hereunder are on a reasonable best
efforts basis only and that the execution of this Agreement does not constitute
a commitment by the Placement Agent to purchase the Placement Agent Securities
and does not ensure the successful placement of the Placement Agent Securities
or any portion thereof or the success of the Placement Agent with respect to
securing any other financing on behalf of the Company. The Placement Agent may
retain other brokers or dealers to act as sub-agents or selected-dealers on its
behalf in connection with the Placement. Certain affiliates of the Placement
Agent may participate in the Placement by purchasing some of the Placement Agent
Securities. The sale of Placement Agent Securities to any Purchaser will be
evidenced by the Purchase Agreement between the Company and such Purchaser, in a
form reasonably acceptable to the Company and the Purchaser. Capitalized terms
that are not otherwise defined herein have the meanings given to such terms in
the Purchase Agreement. Prior to the signing of any Purchase Agreement, officers
of the Company will be available to answer inquiries from prospective
Purchasers.

 

 

 

 

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

 

A. Representations of the Company. With respect to the Placement Agent
Securities, each of the representations and warranties (together with any
related disclosure schedules thereto) and covenants made by the Company to the
Purchasers in the Purchase Agreement in connection with the Placement, is hereby
incorporated herein by reference into this Agreement (as though fully restated
herein) and is, as of the date of this Agreement and as of the Closing Date,
hereby made to, and in favor of, the Placement Agent. In addition to the
foregoing, the Company represents and warrants that there are no affiliations
with any FINRA member firm participating in the Placement among the Company’s
officers, directors or, to the knowledge of the Company, any five percent (5.0%)
or greater stockholder of the Company.

B. Covenants of the Company. The Company covenants and agrees to continue to
retain (i) a firm of independent PCAOB registered public accountants for a
period of at least five (5) years after the Closing Date and (ii) a competent
transfer agent with respect to the Common Stock for a period of five (5) years
after the Closing Date. In addition, from the date hereof until 90 days after
the Closing Date, neither the Company nor any Subsidiary shall issue, enter into
any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents, except that such restriction
shall not apply with respect to an Exempt Issuance.

 

SECTION 2. REPRESENTATIONS OF THE PLACEMENT AGENT. The Placement Agent,
represents and warrants that it (i) is a member in good standing of the
Financial Industry Regulatory Authority (“FINRA”), (ii) is registered as a
broker/dealer under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), (iii) is licensed as a broker/dealer under the laws of the
United States of America, applicable to the offers and sales of the Placement
Agent Securities by the Placement Agent, (iv) is and will be a corporate body
validly existing under the laws of its place of incorporation, and (v) has full
power and authority to enter into and perform its obligations under this
Agreement. The Placement Agent will immediately notify the Company in writing of
any change in its status with respect to subsections (i) through (v) above. The
Placement Agent covenants that it will use its reasonable best efforts to
conduct the Placement hereunder in compliance with the provisions of this
Agreement and the requirements of applicable law.

 

SECTION 3. COMPENSATION. In consideration of the services to be provided for
hereunder, the Company shall pay to the Placement Agent or its respective
designees a total cash fee equal to seven percent (7.0%) of gross proceeds from
the Placement of the total amount of Placement Agent Securities sold; provided,
however, that the fee shall be reduced to three and one-half percent (3.5%) of
gross proceeds from the Placement of the total amount of Placement Agent
Securities sold to certain select Purchasers identified on Annex A hereto
(collectively, the “Cash Fee”). The Placement Agent reserves the right to reduce
any item of compensation or adjust the terms thereof as specified herein in the
event that a determination shall be made by FINRA to the effect that the
Placement Agent’s aggregate compensation is in excess of FINRA Rules or that the
terms thereof require adjustment.

 

 

 

 

SECTION 4. EXPENSES. The Company agrees to pay all costs, fees and expenses
incurred by the Company in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby,
including, without limitation: (i) all expenses incident to the issuance,
delivery and qualification of the Placement Agent Securities (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Shares; (iii) all necessary issue, transfer and other
stamp taxes in connection with the issuance and sale of the Placement Agent
Securities; (iv) all fees and expenses of the Company’s counsel, independent
public or certified public accountants and other advisors; (v) all costs and
expenses incurred in connection with the preparation, printing, filing, shipping
and distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus
and each Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) all filing fees, reasonable attorneys’ fees and expenses
incurred by the Company in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Placement Agent Securities for offer and sale under the state securities
or blue sky laws or the securities laws of any other country; and (vii) the fees
and expenses associated with including the Placement Agent Securities on the
Trading Market. Notwithstanding the foregoing, any advance received by the
Placement Agent will be reimbursed to the Company to the extent not actually
incurred in compliance with FINRA Rule 5110(f)(2)(C). In the event that this
Agreement shall not be carried out for any reason whatsoever, within the time
specified herein or any extensions thereof pursuant to the terms herein, the
Company shall be obligated to pay to the Placement Agent their actual and
accountable out-of-pocket expenses related to the transactions contemplated
herein then due and payable (including the fees and disbursements of
Representative Counsel) up to $25,000 and upon demand the Company shall pay the
full amount thereof to the Placement Agent; provided, however, that such expense
cap in no way limits or impairs the indemnification and contribution provisions
of this Agreement.

 

SECTION 5. INDEMNIFICATION.

 

A. To the extent permitted by law, with respect to the Placement Agent
Securities, the Company will indemnify the Placement Agent and its affiliates,
stockholders, directors, officers, employees, members and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
Agreement, including, without limitation, any failure by the Company to obtain
any required consent, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from a Placement Agent’s willful misconduct or gross negligence in
performing the services described herein.

 

B. Promptly after receipt by the Placement Agent of notice of any claim or the
commencement of any action or proceeding with respect to which the Placement
Agent is entitled to indemnity hereunder, the Placement Agent will promptly
notify the Company in writing of such claim or of the commencement of such
action or proceeding, but failure to so notify the Company shall not relieve the
Company from any obligation it may have hereunder, except and only to the extent
such failure results in the forfeiture by the Company of substantial rights and
defenses. If the Company so elects or is requested by the Placement Agent, the
Company will assume the defense of such action or proceeding and will employ
counsel reasonably satisfactory to the Placement Agent and will pay the fees and
expenses of such counsel. Notwithstanding the preceding sentence, the Placement
Agent will be entitled to employ its own counsel separate from counsel for the
Company and from any other party in such action if counsel for the Placement
Agent reasonably determines that it would be inappropriate under the applicable
rules of professional responsibility for the same counsel to represent both the
Company and the Placement Agent. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company, in addition to fees of local counsel. The Company will have the right
to settle the claim or proceeding, provided that the Company will not settle any
such claim, action or proceeding without the prior written consent of the
Placement Agent, which will not be unreasonably withheld.

 

C. The Company agrees to notify the Placement Agent promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by this Agreement.

 

 

 

 

D. If for any reason the foregoing indemnity is unavailable to the Placement
Agent or insufficient to hold the Placement Agent harmless, then the Company
shall contribute to the amount paid or payable by the Placement Agent as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Placement Agent’s share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the
Placement Agent under this Agreement (excluding any amounts received as
reimbursement of expenses incurred by the Placement Agent).

 

E. These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this Agreement or otherwise.

 

SECTION 6. ENGAGEMENT TERM. The Placement Agent’s engagement hereunder will be
until the earlier of (i) July 31, 2020 and (ii) the Closing Date. The date of
termination of this Agreement is referred to herein as the “Termination Date.”
In the event, however, in the course of the Placement Agent’s performance of due
diligence it deems, it necessary to terminate the engagement, the Placement
Agent may do so prior to the Termination Date. The Company may elect to
terminate the engagement hereunder for any reason prior to the Termination Date
but will remain responsible for fees pursuant to Section 3 hereof with respect
to the Placement Agent Securities if sold in the Placement. Notwithstanding
anything to the contrary contained herein, the provisions concerning the
Company’s obligation to pay any fees actually earned pursuant to Section 3
hereof and the provisions concerning confidentiality, indemnification and
contribution contained herein will survive any expiration or termination of this
Agreement. If this Agreement is terminated prior to the completion of the
Placement, all fees due to the Placement Agent as set forth in Section 3 shall
be paid by the Company to the Placement Agent on or before the Termination Date
(in the event such fees are earned or owed as of the Termination Date). The
Placement Agent agrees not to use any confidential information concerning the
Company provided to the Placement Agent by the Company for any purposes other
than those contemplated under this Agreement.

 

SECTION 7. PLACEMENT AGENT INFORMATION. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in its evaluation of the Placement
and, except as otherwise required by law, the Company will not disclose or
otherwise refer to the advice or information in any manner without the Placement
Agent’s prior written consent.

 

SECTION 8. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the indemnification
provisions hereof. The Company acknowledges and agrees that the Placement Agent
is not and shall not be construed as a fiduciary of the Company and shall have
no duties or liabilities to the equity holders or the creditors of the Company
or any other person by virtue of this Agreement or the retention of the
Placement Agent hereunder, all of which are hereby expressly waived.

 

 

 

 

SECTION 9. CLOSING. The obligations of the Placement Agent, and the closing of
the sale of the Placement Agent Securities hereunder are subject to the
accuracy, when made and on the Closing Date, of the representations and
warranties on the part of the Company contained herein and in the Purchase
Agreement, to the performance by the Company of its obligations hereunder, and
to each of the following additional terms and conditions, except as otherwise
disclosed to and acknowledged and waived by the Placement Agent:

 

A. All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Placement Agent Securities, and all other legal matters relating to this
Agreement and the transactions contemplated hereby with respect to the Placement
Agent Securities shall be reasonably satisfactory in all material respects to
the Placement Agent.

 

B. The Placement Agent shall have received from outside counsel to the Company
such counsel’s written opinion with respect to the Placement Agent Securities,
addressed to the Placement Agent and dated as of the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

 

C. The Placement Agent shall have received customary certificates of the
Company’s executive officers, as to the accuracy of the representations and
warranties contained in the Purchase Agreement, and a certificate of the
Company’s corporate secretary certifying that (i) the Company’s charter
documents are true and complete, have not been modified and are in full force
and effect; (ii) that the resolutions of the Company’s Board of Directors
relating to the Placement are in full force and effect and have not been
modified; and (iii) as to the incumbency of the officers of the Company.

 

D. The Placement Agent shall have received an executed FINRA questionnaire from
each of the Company and the Company’s executive officers, directors and 5% or
greater securityholders.

 

E. The Shares shall be registered under the Exchange Act. The Company shall have
taken no action designed to, or likely to have the effect of terminating the
registration of the Common Stocks under the Exchange Act or delisting or
suspending from trading the Shares from the Trading Market or other applicable
U.S. national exchange, nor has the Company received any information suggesting
that the Commission or the Trading Market or other U.S. applicable national
exchange is contemplating terminating such registration or listing.

 

F. No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Placement Agent Securities or materially and adversely affect or potentially and
adversely affect the business or operations of the Company; and no injunction,
restraining order or order of any other nature by any federal or state court of
competent jurisdiction shall have been issued as of the Closing Date which would
prevent the issuance or sale of the Placement Agent Securities or materially and
adversely affect or potentially and adversely affect the business or operations
of the Company.

 

G. The Company shall have entered into a Purchase Agreement with each of the
Purchasers of the Placement Agent Securities and such agreements shall be in
full force and effect and shall contain representations, warranties and
covenants of the Company as agreed upon between the Company and the Purchasers.

 

H. FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agent, make or authorize Placement Agent’s counsel to
make on the Company’s behalf, any filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Placement and pay all
filing fees required in connection therewith.

 

 

 

 

If any of the conditions specified in this Section 9 shall not have been
fulfilled when and as required by this Agreement, all obligations of the
Placement Agent hereunder may be cancelled by the Placement Agent at, or at any
time prior to, the Closing Date. Notice of such cancellation shall be given to
the Company in writing or orally. Any such oral notice shall be confirmed
promptly thereafter in writing.

 

SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State, without regard to principles of
conflicts of law. This Agreement may not be assigned by either party without the
prior written consent of the other party. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, and their respective successors
and permitted assigns. Any right to trial by jury with respect to any dispute
arising under this Agreement or any transaction or conduct in connection
herewith is waived. Any dispute arising under this Agreement may be brought into
the courts of the State of New York or into the Federal Court located in New
York, New York and, by execution and delivery of this Agreement, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of aforesaid courts. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by delivering a copy thereof via
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

SECTION 11. ENTIRE AGREEMENT/MISCELLANEOUS. This Agreement embodies the entire
agreement and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by both the Placement Agent and the Company.
The representations, warranties, agreements and covenants contained herein shall
survive the Closing Date of the Placement and delivery of the Placement Agent
Securities. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or a .pdf format file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
.pdf signature page were an original thereof.

 

SECTION 12. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is sent to the email address specified on the
signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is sent to the email address on the signature pages
attached hereto on a day that is not a business day or later than 6:30 p.m. (New
York City time) on any business day, (c) the third business day following the
date of mailing, if sent by U.S. internationally recognized air courier service,
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages hereto.

 



SECTION 13. PRESS ANNOUNCEMENTS. The Company agrees that the Placement Agent
shall, on and after the Closing Date, have the right to reference the Placement
and the Placement Agent’s role in connection therewith in the Placement Agent’s
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

 

[The remainder of this page has been intentionally left blank.]

 

 

 

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to the Placement Agents the enclosed copy of this Agreement.

 

  Very truly yours,       A.G.P./ALLIANCE GLOBAL PARTNERS         By:

/s/ Thomas Higgins

  Name: Thomas Higgins   Title: Managing Director         Address for notice:  
    590 Madison Avenue, 36th Floor   New York, New York 10022   Attn: Thomas J.
Higgins   Email: thiggins@allianceg.com



 

[Signature Page to Placement Agency Agreement]

 



   

 

 

Accepted and Agreed to as of

the date first written above:

 



Qualigen Therapeutics, Inc.

 

  By: /s/ Michael S. Poirier   Name: Michael S. Poirier   Title:

President and Chief Executive Officer

      Address for notice:  





 

Qualigen Therapeutics, Inc.

2042 Corte Del Nogal

Carlsbad, California 92011

Attn:

Michael S. Poirier

President and Chief Executive Officer

E-mail: mpoirier@qualigeninc.com

 

 

 

 

Annex A

 

Alpha Capital Anstalt

 

 

 